
	
		II
		110th CONGRESS
		2d Session
		H. R. 6855
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 22
			 (legislative day, September 17), 2008
			Received
		
		AN ACT
		To extend the authority for the United
		  States Supreme Court Police to protect court officials off the Supreme Court
		  grounds, and for other purposes.
	
	
		1.Extension of the authority
			 for the United States Supreme Court Police to protect court officials off the
			 Supreme Court grounds, and for other purposesSection 6121(b)(2) of title 40, United
			 States Code, is amended by striking 2008 and inserting
			 2013.
		2.Changing the
			 Title of the Administrative Assistant to the Chief JusticeTitle 28, United States Code, is
			 amended—
			(1)in section
			 133(b)(2), by striking administrative assistant and inserting
			 Counselor;
			(2)in
			 paragraphs (1)(E) and (2)(E) of section 376(a), by striking an
			 administrative assistant and inserting a Counselor;
			(3)in section 677—
				(A)in the heading, by
			 striking Administrative
			 Assistant and inserting Counselor;
				(B)in the text, by
			 striking Administrative Assistant each place it appears and
			 inserting Counselor;
				(C)in the first
			 sentence of subsection (a), by striking an and inserting
			 a; and
				(4)in the item
			 relating to section 677 in the table of sections at the beginning of chapter
			 45, by striking Administrative Assistant and inserting
			 Counselor.
			
	
		
			Passed the House of
			 Representatives September 17, 2008.
			Lorraine C. Miller,
			Clerk
		
	
